In an action to enforce an easement over real property, the defendant appeals from an order of the Supreme Court, Queens County (Rosengarten, J.), entered April 19, 2006, which denied her motion for leave to renew her opposition to the plaintiffs motion for summary judgment which was granted by order of the same court dated October 12, 2004.
Ordered that the order is affirmed, with costs.
While the defendant presented new evidence in support of her motion for leave to renew, a motion for leave to renew should be *905denied unless the moving party offers a reasonable justification as to why the new facts were not submitted on the prior motion. Here, the Supreme Court properly denied the defendant’s motion, as the justification offered by the defendant was not reasonable (see CPLR 2221 [e] [2], [3]; Perez v Muller Mach. Co., Inc., 19 AD3d 468, 469 [2005]; Baker v Monarch Life Ins. Co., 12 AD3d 630 [2004]). Ritter, J.P., Florio, McCarthy and Dickerson, JJ., concur.